DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, Species A, and Subspecies 1 in the reply filed on 9/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 7, 13 and 16-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, species or subspecies, there being no allowable generic or linking claim.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “the human user” on line 11 lacks proper antecedent basis; however, it is clear that this phrase is intended to refer to “the human subject” of line 3. Therefore, it is suggested to replace the term “user” in line 11 with the term “subject”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an ingress port of the disposable earpiece” in line 5 and “an ingress port” in line 10. It is unclear whether the “ingress port” of line 10 is intended to be the same or different from that of line 5. For the sake of examination, they are interpreted as being the same. Therefore, it is suggested to amend line 10 to recite “[[an]] the ingress port”. Claims 2-6, 8-12, 14 and 15 are rejected due to their dependence on claim 1.
Claim 6 recites “fluid” on line 2 and claim 1 recites “fluid” on line 5. It is unclear if the “fluid” of claim 6 is intended to be the same or different from that of claim 1. For the sake of examination, they are interpreted as being the same. Therefore, it is suggested to amend claim 6 to recite “the fluid”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 8-12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claims 2, 5, 8, 11 and 14 recite dependence on “claim 0”; since “claim 0” is not an actual claim, claims 2, 5, 8, 11 and 14 lack reference to a claim previously set forth. Accordingly, claims 2-6, 8-12 and 14 are in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the sake of examination, claims 2, 5, 8, 11 and 14 are interpreted as reciting dependence on “claim 1” instead of on “claim 0”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914) in view of Leber et al. (PG PUB 2003/0036682).
Re claim 1, Truong discloses an ear irrigation system 510 (Fig 29A; it is noted that all reference characters cited below refer to Fig 29A unless otherwise noted), comprising: a control unit 524 comprising a fluid reservoir 516 (Para 129); a disposable earpiece 512 constructed to interface with a human subject's ear canal (as seen in Fig 32); an extension unit (labeled in Fig A below; directly connected to umbilical 520 in Fig 30 and comprising vacuum line 526, irrigation line 528 and reservoir 534 in Fig 30) configured to receive the disposable earpiece and to impart fluid to an ingress port of the disposable earpiece (Para 132); and an umbilical 520 to fluidly couple the fluid reservoir to the extension unit (as seen in Fig 29A); wherein the control unit is programmed to, responsive to an input from an operator, pump fluid from the fluid reservoir to the extension unit (Para 129); and wherein the disposable earpiece comprises a plurality of fluid guides (Para 132, “the irrigation channels between the inner portion 530 and outer portion 532 of the speculum 512”) to guide fluid from an ingress port (at the proximal end of each “irrigation channel” of Para 132) to an egress port (Para 135 – “four exit ports that create four jets of water”), and to impart to the fluid at the egress port a motion to delaminate a cerumen impaction from the human user's ear canal (Para 136). Truong does not explicitly disclose that the fluid guides of the disposable earpiece 512 are vortical fluid guides that impart a vortical motion to the fluid at the egress port. In an alternate embodiment, Truong discloses an earpiece 700 (Fig 44) that imparts fluid at the egress port with a vortical motion to delaminate a cerumen impaction from the human user’s ear canal (Para 150 – “a spiral […] water stream”), but this embodiment appears to disclose a single vortical fluid guide and not a plurality of vortical fluid guides.
Leber, however, teaches an irrigation system 10 (Fig 1) comprising a tip 22 (Fig 1) attached to an extension unit 16 (Fig 1), wherein the tip includes a plurality of fluid guides 54,56,58 (Fig 7) formed between an inner wall 52 (not labeled in Fig 10 but discloses in Para 26) and an outer wall 50 (Fig 10) – comparable to how Truong’s fluid guides are formed between inner portion 530 and outer portion 532 of the speculum 512 – to impart to a vortical motion to fluid at an egress port (at the distal end of the tip 22) to delaminate an impaction (Para 26 – “this provides a swirling (‘vortex’) action that imparts a shearing action to the matter to be broken up”) for the purpose of breaking the impaction into clumps (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong to include the fluid guides such that they are vortical fluid guides that impart a vortical motion to the fluid at the egress port, as taught by Leber, for the purpose of breaking the impaction into clumps (Para 26).

    PNG
    media_image1.png
    525
    642
    media_image1.png
    Greyscale

Re claim 11, Truong discloses a waste reservoir 534 (Fig 30) to receive waste from the extension unit (Para 132).  
Re claim 12, Truong discloses a suction control to provide suction at the subject's ear canal (Para 132 – “electrical circuits in the holder 524 that allow the pump or pumps to be controlled and allow the device to be powered”).
Re claim 14, Truong discloses that the extension unit and the disposable earpiece further comprise a non-vortical fluid guide 542+526 (Fig 31; Para 132 – “the vacuum line 526 is in fluid communication with the interior space of the speculum 512”).
Re claim 15, Truong discloses that the extension unit is a handheld unit (as seen in Fig 32).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914)/Leber et al. (PG PUB 2003/0036682) in view of Ginsberg (US Pat 5,170,779).
Re claim 2, Truong discloses a view port 540 (Fig 30) to enable viewing of the subject’s ear canal (Para 134) but t this view port is located on an adapter 514 (Fig 30), not on the structure indicated as the “extension unit” in the rejection of claim 1 above; therefore, Truong/Leber do not disclose that the view port is disposed within the extension unit. Ginsberg, however, teaches an ear irrigation system (Fig 6-8) comprising a tip 8 (Fig 6), a fluid connector 46 (Fig 6; comparable to the fluid connector that is labeled as “extension unit” in annotated Fig A above) and an adapter 48 (Fig 6; comparable to adapter 514 of Truong) that together form an integral structural (Col 6, Lines 13-16) so that use of the system only requires the tip 8 to make one connection (at nozzle 94, as seen in Fig 6; Col 7, Lines 13-17). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong/Leber to include adapter and the fluid connector as one unit instead of two separate pieces, as taught by Ginsberg, for the purpose of easing use of the system by requiring the earpiece to only make one connection in order to use the system (Col 7, Lines 13-17) instead of two separate connections (one to each of the adapter and the fluid connector) as in Truong. Such a modification would result in the combined fluid connector and adapter being one “extension unit” (as explained in the drawing below) with the view port 540 disposed therein as claimed.

    PNG
    media_image2.png
    525
    642
    media_image2.png
    Greyscale

Re claim 3, Truong/Leber/Ginsberg disclose all the claimed features except a magnifying glass over the view port.  Truong, however, teaches an alternate embodiment of an extension unit 70 (Fig 1) that includes a magnifying glass 63 (Fig 2; Para 95) over a view port (Para 95) for the purpose of improving vision in excess of fifty times using simple materials (Para 95). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the extension unit of Truong to include a magnifying glass, as taught by the extension unit 70 of Truong, for the purpose of improving vision in excess of fifty times using simple materials (Para 95).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914)/Leber et al. (PG PUB 2003/0036682)/Ginsberg (US Pat 5,170,779) in view of Deenadayaiu (US Pat 4,572,180).
Re claim 4, Truong teaches that the magnifying glass is removable from the view port (Para 95) but Truong/Leber/Ginsberg do not disclose that the magnifying glass is hingedly removable from the view port.  Deenadayaiu, however, teach an ear cleaning system (Fig 5) comprising a magnifying glass 50 (Fig 2) hingedly removable from a lens 24 (Fig 2) (Col 2, Lines 55-58; wherein the position seen in Fig 2 is the “hingedly remove” position) for the purpose of maintaining attachment of the magnifying glass to the system regardless of whether the user chooses to use the magnifying glass or not (Col 2, Lines 57-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong to include the magnifying glass such that it is attached to the view port via a hinge, as taught by Deenadayaiu, for the purpose of maintaining attachment of the magnifying glass to the system regardless of whether the user chooses to use the magnifying glass or not (Col 2, Lines 57-58).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914)/Leber et al. (PG PUB 2003/0036682) in view of Oyadiran (PG PUB 2019/0046025).
Re claim 5, Truong/Leber disclose all the claimed features except a thermometer to measure the subject's body temperature.  Oyadiran, however, teaches providing an ear treatment system with a thermometer to measure a subject’s body temperature (Para 4,15) for the purpose of aiding in diagnosis of inflammation or infection (Para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong/Leber to include a thermometer to measure the subject’s body temperature, as taught by Oyadiran, for the purpose of aiding in diagnosis of inflammation or infection (Para 4). 
Re claim 6, Truong discloses a heater 329 (Fig 29B) to heat fluid in the reservoir to within a threshold of the subject's measured body temperature (Para 131).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914)/Leber et al. (PG PUB 2003/0036682) in view of Wellen (PG PUB 2015/0018621).
Re claims 8 and 9, Truong/Leber discloses all the claimed features except that the extension unit further comprises a camera disposed to view the subject's ear canal (as required by claim 8) and that the control unit further comprises a video display to receive video from the camera (as required by claim 9).  Wellen, however, teaches an ear clearing system (as seen in Fig 4) comprising an earpiece 235 (Fig 4), an extension unit 215 (Fig 4) that comprises a camera 271 (not seen in Fig 4, but disclosed in Para 65 – “the optics and electronics for the video camera 271 are located in the body 215”) disposed to view a subject’s ear canal (Para 62) and a control unit 297 (Fig 4) that comprises a video display 299 (Fig 4) to receive video from the camera (Para 65) for the purpose of allowing a user to observe the interior of their own ear while using the system (Para 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong/Leber to include a camera with the extension unit and a video display with the control unit, as taught by Wellen, for the purpose of allowing a user to observe the interior of their own ear while using the system (Para 15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (PG PUB 2013/0023914)/Leber et al. (PG PUB 2003/0036682)/Wellen (PG PUB 2015/0018621) in view of Tsai (PG PUB 2005/0010084).
Re claim 10, Truong/Leber/Wellen disclose all the claimed features except that the control unit further comprises a wireless video feed to provide video to a wireless device. Tsai, however, teaches an ear system (Fig 8) comprising an earpiece 14 (Fig 7), an extension unit 12 (Fig 7), and a control unit comprising a wireless video feed 28’ (Fig 8) to provide video to a wireless device (Para 44) for the purpose of allowing for telemedicine to be performed (Para 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Truong/Leber/Wellen to include the control unit with a wireless video feed, as taught by Tsai, for the purpose of allowing telemedicine to be performed (Para 8). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783